NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CHAO CAO,                                       No.    15-70392

                Petitioner,                     Agency No. A087-715-126

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Chao Cao, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”), and determining that he had filed a frivolous asylum application.

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions

of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the

extent that deference is owed to the BIA’s interpretation of the governing statutes

and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We

review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations under the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010). We deny the petition

for review.

       “An asylum application is frivolous if . . . [a]ny of the material

elements . . . is deliberately fabricated.” 8 C.F.R. § 1208.20(a)(1) (Jan. 11, 2021).

To sustain a finding of frivolousness, (1) “an asylum applicant must have notice of

the consequences of filing a frivolous application;” (2) “the IJ or Board must make

specific findings that the applicant knowingly filed a frivolous application;” (3)

“those findings must be supported by a preponderance of the evidence;” and (4)

“the applicant must be given sufficient opportunity to account for any

discrepancies or implausibilities in his application.” Fernandes v. Holder, 619

F.3d 1069, 1076 (9th Cir. 2010) (quoting Ahir v. Mukasey, 527 F.3d 912, 917 (9th

Cir. 2008)).


                                          2
      The agency determined that Cao fabricated evidence concerning his

relationship with his father and his father’s whereabouts. Cao acknowledges that

he “gave somewhat inconsistent testimony” about those matters yet contends that

the fabricated elements of his claim were not material. “[A] concealment or

misrepresentation is material if it ‘has a natural tendency to influence . . . the

decision of the decisionmaking body to which it was addressed.’” Matter of B-Y-,

25 I.& N. Dec. 236, 244 (BIA 2010) (omission in original) (quoting Kungys v.

United States, 485 U.S. 759, 770 (1988)).

      The agency determined that Cao’s fabrications were material because they

concealed what Cao now concedes “might have been one partial factor” in his

decision to leave China for the United States, that is, to spend time with his father.

That finding is supported by the preponderance of the evidence. The agency

therefore did not err in determining that Cao submitted a frivolous application. See

Fernandes, 619 F.3d at 1076 (“[T]he IJ gave cogent and convincing reasons for her

specific finding that Fernandes’s application was fraudulent.”). Cao is ineligible

for asylum and withholding of removal.

      The agency also determined that Cao’s testimony was not credible. “[T]o

overturn an IJ’s adverse credibility determination, we must find that ‘the evidence

not only supports [a contrary] conclusion, but compels it.’” Lianhua Jiang v.

Holder, 754 F.3d 733, 739 (9th Cir. 2014) (emphases omitted) (second alteration in


                                           3
original). Substantial evidence supports the agency’s adverse credibility

determination for several reasons, including the fabricated testimony concerning

Cao’s father and also inconsistencies within Cao’s testimony concerning his

actions in China after his uncle’s arrest.

      Substantial evidence supports the agency’s denial of Cao’s claim for CAT

protection because it was based on the same evidence that the agency found not

credible, and Cao does not point to other evidence in the record that compels the

conclusion that it is more likely than not he would be tortured by or with the

consent or acquiescence of the government if returned to China. See Shrestha, 590

F.3d at 1048–49.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                             4